Callahan, J.
On June 14, 1938, a resolution was adopted by the council of the city of New York providing for the appointment of a special committee to investigate the administration of relief funds in the city of New York. Thereafter and on November 4, 1938, the mayor of the city of New York directed the commissioner of the department of investigation to make an investigation of the department of welfare of the city of New York and of the administration by it of relief.
On May 11, 1939, the committee of the council procured a subpoena which was directed to William B. Herlands, as commissioner of the department of investigation. A like subpoena was procured directed to one Adelaide Kelby, an employee of the department of investigation. These subpoenas were procured from the Supreme Court under section 7 of the General City Law, although statutory authority appears to exist for issuance of subpoenas by the council itself under such circumstances. (New York City Charter, § 43.)
Appellants (the witnesses named) moved at Special Term to vacate both subpoenas. Their motion was denied and the present appeal followed.
*277Respondents contended at Special Term, and now contend, that the Supreme Court has no jurisdiction to review the issuance of these subpoenas. We find it unnecessary to determine that question for, assuming jurisdiction exists, we hold that the denial of the motion to vacate was proper.
Section 43 of the New York City Charter grants the council power to appoint committees to investigate any matter relating to the property, affairs or government of the city, and gives such committees the right to require the attendance of witnesses who may be examined under oath. This power has recently been affirmed by the courts. (Matter of Radio Station WNYC [Novik], 169 Misc. 502; affd., 255 App. Div. 844; affd., 280 N. Y. 629.)
Aside from the express right to investigate conferred by statute, the right to pass laws necessarily implies the right to direct an investigation of any matter which may become the subject of a law. (People ex rel. Karlin v. Culkin, 248 N. Y. 465.) Unquestionably local laws may be passed regulating the administration of relief, in so far as the same is being conducted by the city or with city funds. (New York City Charter, chap. 2.)
Section 803 of the charter provides that the commissioner of investigation shall make any investigation directed by the mayor or by the council. The council, therefore, might have directed the commissioner of investigation to make this investigation in its behalf and to make reports to the council. Instead, it has exercised its legislative function of conducting an investigation itself.
While the council is a local legislative body, in some respects of limited power, it may, where it has jurisdiction, act for the locality precisely as the Legislature may act for the State of New York. (McCabe v. City of New York, 213 N. Y. 468, 484.) The power to investigate conferred upon the council by section 43 of the charter makes the action of the council in conducting an investigation equivalent to an act of the Legislature.
In issuing the present subpoena the Supreme Court acted merely as the implement of the Legislature. (People ex rel. Hastings v. Hofstadter, 258 N. Y. 425.) Therefore, the courts, in considering the motions to vacate, are construing the validity of a legislative act, the reasonableness of which act it is not a judicial function to inquire into. The courts may not interfere with legislative action on the basis of a difference of opinion as to its wisdom or motives. (Bacon v. Miller, 247 N. Y. 311.)
In the case last cited the Court of Appeals said (at p. 318): “ With the motives which actuated the Board of Aldermen we have nothing to do at all events in the absence of fraud or corruption. As to the reasonableness of their action, there may be two *278sides, as there are to- many legislative acts.” At page 319, in the same case, the court stated further: " The courts, however, have no general supervision over legislation, whether it be that of the Legislature or the Board of Aldermen, and like other functions of government, have limited powers. As above stated, the court has no power to inquire into the reasonableness of this resolution.”
In 1 Dillon on Municipal Corporations ([5th ed.] pp. 458, 459) the rule is stated as follows: “ Thus, where the law or charter confers upon the city council, or local legislature, power to determine upon the expediency or necessity of measures relating to the local government, their judgment upon matters thus committed to them, while acting within the scope of their authority, cannot be controlled by the courts. In such case the decision of the proper corporate body is, in the absence of fraud, final and conclusive, unless they transcend their powers.”
In Matter of Hirshfield v. Craig (239 N. Y. 105, 106) the Court of Appeals, in passing on a claim that a subpoena issued by the predecessor of the present commissioner of investigation (who was then known as commissioner of accounts) tended to harass the head of another city department, said (at p. 110): “ The courts cannot assume to pass upon the good faith of public officers in the performance of their functions, and any attempt to pass upon the contention of a proposed witness that he should not be compelled to appear at an examination because the examination cannot result in any benefit to the city or is undertaken for reasons other than that the commissioner deems it for the best interests of the city, would result in interference with an administrative officer in the performance of his work. The courts pass no judgment upon questions which the Legislature under its constitutional power has submitted for decision to administrative officers, in the performance of purely administrative functions. The Legislature permits the commissioner to decide whether the examination would be for the best interests of the city and to issue subpoenas to witnesses. The courts are given no power to review or set aside such decision. The protection of the courts may be invoked only against attempts in the course of such examinations to infringe the rights of the citizen or to cause him some legal wrong.” And (at p. Ill) the court continued as follows: “ The proposed witnesses who have been subpoenaed may not call upon the courts to pass upon, the purpose or good faith of the commissioner in making such examination.” .
What was said concerning the rights of a public officer subpoenaed as a witness in an administrative investigation would, of course, be applicable to a like witness when subpoenaed before a legislative *279investigation. That the subpoena issued from a court as an aid to the Legislature would not alter the case.
The main contention of appellant Herlands is that the subpoena, because of its broad nature, will interfere with the proper conduct of an investigation being made by the commissioner at the behest of the mayor. In support of these contentions the commissioner asserts in an affidavit that his department has done a great deal of work in connection with the subject of investigating the administration of welfare relief, and that the witness Kelby has been assigned to that investigation. He contends that the disclosure now of all of the information he had gathered might result in closing new avenues of information available to him and destroy a substantial part of the usefulness of his investigation.
In effect, the answering affidavits of the chairman of the legislative committee deny these allegations, and assert the necessity of the production of the information obtained and papers held by the commissioner, in order to facilitate the council’s investigation.
We do not deem it to be the function of the courts to settle disputes between the legislative and executive branches of the government with respect to the efficiency of the steps being taken by either of them, as distinguished from the legality of such steps. We do not by this statement wish to indicate that the commissioner has presented facts which would show that the council is in any way interfering with the duty conferred by law upon the commissioner. We see no reason why obedience to the present subpnena will thwart or impair the effectiveness of the commissioner’s investigation. There appears to be no valid reason why the information obtained by the commissioner should not be available to the council, and why that body has not the legal right to obtain such information as soon as it deems necessary. To compel a second examination of those witnesses whom the commissioner may have examined would seem a wasteful duplication of effort. Nor can any claim be substantiated that the information obtained by the commissioner is confidential as against a legislative inquiry.
The subpoena attacked by Commissioner Herlands not only called for reports made by the commissioner to the mayor, but for the books and papers of the welfare department now in the commissioner’s possession. If the latter documents may not be obtained because the commissioner of investigation has subpoenaed them or has otherwise obtained their possession, a legislative investigation might be thwarted by the action of the department of investigation in instituting its own investigation and seizing all documents available.
*280It seems clear from the authorities that the courts will not interfere with legislative action merely because of a complaint concerning its purpose, motives or efficiency. Where jurisdiction exists to interfere it will not do so unless there is infringement on the rights of citizens or a legal wrong is being committed. We see no private right being infringed here, and no legal wrong being committed.
The order appealed from should be affirmed, with twenty dollars costs and disbursements.
Martin, P. J., Tcwnley and Cohn, JJ.; concur; Untermyer, J., dissents.